                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

BERTRUM JEAN, individually and as the                    §
surviving father of Bothan Shem Jean,                    §
ALLISON A. JEAN, individually and as the                 §
surviving mother of Botham Shem Jean,                    §
and ALLISON E. FINDLEY as the                            §
Administrator of the Estate of Botham                    §
Shem Jean,                                               §
              Plaintiffs,                                §
                                                         §
v.                                                       §    Civil Action No. 3:18-CV-2862-M
                                                         §
THE CITY OF DALLAS, TEXAS, and                           §
AMBER GUYGER,                                            §
          Defendants.                                    §    Referred to U.S. Magistrate Judge1

                              MEMORANDUM OPINION AND ORDER

        Before the Court is Defendant Amber Guyger’s Motion to Stay this Action Pending

Resolution of her Criminal Case, and Brief in Support, filed March 22, 2019 (doc. 24). Based on

the relevant filings and applicable law, the motion is GRANTED.

                                             I. BACKGROUND

        On October 26, 2018, Bertrum Jean and Allison A. Jean, individually and as the surviving

parents of Botham Shem Jean (Jean), and Allisa E. Findley, as the administrator of the estate of

Botham Shem Jean (collectively, Plaintiffs), filed this lawsuit against the City of Dallas (the City)

and former Dallas Police Officer Amber Guyger (Officer) under 42 U.S.C. § 1983 for violations of

Jean’s Fourth Amendment rights. (docs. 1; 5 at 1-2.)2 They seek actual damages, exemplary

damages against Officer, pre-judgment and post-judgment interest, court costs, and attorney’s fees.

        1
        By Standing Order of Reference . . . filed January 17, 2019 (doc. 15), this case was referred for pretrial
management.
        2
         Citations to the record refer to the CM/ECF system page number at the top of each page rather than the page
numbers at the bottom of each filing.
(doc. 5 at 25-27.)

       On September 6, 2018, Officer returned to her apartment complex after working a thirteen-

hour patrol shift. (Id. at 4-5.) After arriving at the complex, she walked to apartment number 1478,

which was Jean’s apartment, not hers. (Id. at 5.) She opened the door to the apartment and

“discovered Jean in a seated position on his sofa.” (Id. at 6.) Officer drew her service weapon and

shot Jean in the chest “although he was unarmed and not attempting to harm her or any other

person.” (Id.) Officer then called her attorney and 9-1-1 to report the incident. (Id.) Paramedics

and additional law enforcement personnel arrived on scene and began treating Jean, but he died after

being transported to a nearby hospital. (Id. at 7.) On November 30, 2018, a Dallas County grand

jury indicted Officer for murder. (doc. 25 at 5, 7.) The criminal case is pending under state cause

number F-1800737, and was initially set for trial on August 12, 2019. (Id. at 3, 5, 7.)

       On January 8, 2019, Officer signed a waiver of service, giving her until March 8, 2019 to

respond to Plaintiffs’ complaint in this case. (doc. 14.) On March 8, 2019, Officer filed a motion

to extend time to file her answer or motion in response to the complaint, which was granted, and her

deadline was extended until March 22, 2019. (docs. 22, 23.) On that date, Officer filed a motion

to stay this case until her criminal case is resolved, claiming that the necessary “special

circumstances” have been met. (doc. 24.) Plaintiffs filed their response on April 12, 2019, and

Officer filed her reply on April 26, 2019. (docs. 27-28.)

                                          II. ANALYSIS

       “[A] district court may stay a civil proceeding during the pendency of a parallel criminal

proceeding. Such a stay contemplates ‘special circumstances’ and the need to avoid ‘substantial and

irreparable prejudice.’” United States v. Little Al, 712 F.2d 133, 136 (5th Cir. 1983) (citing SEC v.


                                                 2
First Fin. Grp. of Tex., Inc., 659 F.2d 660, 668 (5th Cir. 1981)).

       As the Fifth Circuit has instructed, in ruling on requests for stays of the civil side of
       parallel civil/criminal proceedings, [j]udicial discretion and procedural flexibility
       should be utilized to harmonize the conflicting rules and to prevent the rules and
       policies applicable to one suit from doing violence to those pertaining to the other.
       In some situations it may be appropriate to stay the civil proceeding. In others it may
       be preferable for the civil suit to proceed unstayed.

United States v. Gieger Transfer Serv., Inc., 174 F.R.D. 382, 385 (S.D. Miss. 1997) (quoting

Campbell v. Eastland, 307 F.2d 478, 487 (5th Cir. 1962)) (internal quotations omitted).

Additionally, [i]n the proper case the trial judge should use [her] discretion to narrow the range of

discovery” rather than staying the entire case.” Campbell, 307 F.2d at 487.

       In determining whether “special circumstances” warrant a stay of an action pending parallel

criminal proceedings, courts in this district have considered six factors:

       (1) the extent to which the issues in the criminal case overlap with those presented
       in the civil case; (2) the status of the criminal case, including whether the defendants
       have been indicted; (3) the private interests of the plaintiffs in proceeding
       expeditiously, weighed against the prejudice to plaintiffs caused by the delay; (4) the
       private interests of and burden on the defendants; (5) the interests of the courts; and
       (6) the public interest.

Walker v. Witburn, No. 3:12-CV-4896-D, 2015 WL 5873392, at *5 (N.D. Tex. Oct. 5, 2015) (citing

cases); see also Librado v. M.S. Carriers, Inc., No. Civ.A. 3:02-CV-2095D, 2002 WL 31495988,

at *1 (N.D. Tex. Nov. 05, 2002) (citing Trs. of Plumbers & Pipefitters Nat'l Pension Fund v.

Transworld Mech., Inc., 886 F. Supp. 1134, 1139 (S.D. N.Y. 1995) & Volmar Distribs., Inc. v. The

N.Y. Post Co., 152 F.R.D. 36, 39 (S.D. N.Y. 1993)); Heller Healthcare Fin., Inc. v. Boyes, No.

Civ.A. 300CV1335D, 2002 WL 1558337, at *2–3 (N.D. Tex. July 15, 2002).

A.     Overlap of Issues

       The first factor to be considered is the extent to which the issues in the civil case overlap


                                                  3
with the issues in the criminal case. See Walker, 2015 WL 5873392, at *6 (citing cases); Librado,

2002 WL 31495988, at *2 (citing Volmar Distribs., 152 F.R.D. at 39 (quoting Parallel Civil and

Criminal Proceedings, 129 F.R.D. 201, 203 (Pollack, J.) (“The most important factor at the

threshold is the degree to which the civil issues overlap with the criminal issues.”)). “‘If there is no

overlap, there would be no danger of self-incrimination and accordingly no need for a stay.’” Id.

(quoting Transworld Mech., 886 F. Supp. at 1139).

       Here, it is undisputed that the issues in both the civil and criminal proceedings concern the

circumstances surrounding the shooting of Jean. Although it is undisputed that the proceedings

concern the same circumstances, Plaintiffs assert that any negative impact caused by this overlap

can be mitigated without staying the case against Officer. (doc. 27 at 16.) However, courts have

consistently found that when issues in civil and criminal actions substantially overlap, as they do

here, this factor weighs in favor of staying the action until the conclusion of the criminal case. See

Arevalo v. City of Farmers Branch, No. 3:16-CV-1540-D, 2017 WL 1153230, at *14 (N.D. Tex.

Mar. 28, 2017) (finding substantial overlap of issues in civil and criminal actions weighing in favor

of staying a civil case); Walker, 2015 WL 5873392, at *7, 9 (same); Frierson v. City of Terrell, No.

Civ.A. 3:02CV2340-H, 2003 WL 21355969, at *3 (N.D. Tex. June 6, 2003); Librado, 2002 WL

31495988, at *2 (same). Because the criminal and civil cases both arise from the same conduct, this

factor weighs in favor of stay.

B.      Status of the Criminal Case

       The next factor to be considered is the status of the criminal case. Walker, 2015 WL

5873392, at *7; Librado, 2002 WL 31495988, at *2.

        “‘A stay of a civil case is most appropriate where a party to the civil case has already been


                                                   4
indicted for the same conduct.’” Walker, 2015 WL 5873392, at *7 (quoting Librado, 2002 WL

31495988, at *2); see also Trs. of Plumbers and Pipefitters Nat’l Pension Fund v. Transworld

Mech., Inc., 886 F. Supp. 1134, 1139 (S.D. N.Y. 1995).

        A stay of a civil case is most appropriate where a party to the civil case has already
        been indicted for the same conduct for two reasons: first, the likelihood that a
        defendant may make incriminating statements is greatest after an indictment has
        issued, and second, the prejudice to the plaintiffs in the civil case is reduced since the
        criminal case will likely be quickly resolved due to Speedy Trial Act considerations.

Librado, 2002 WL 31495988, at *2 (quoting Transworld Mech., 886 F. Supp. at 1139); cf. Walsh

Sec., Inc. v. Cristo Prop. Mgt., Ltd., 7 F. Supp. 2d 523, 527 (D. N.J. 1998); In re Adelphia Comm.

Sec. Litig., No. 02-1781, 2003 WL 22358819, at *3–4 (E.D. Pa. May 13, 2003).

        Here, the parties agree that Officer has been indicted based on the same conduct that is the

basis for Plaintiffs’ claims in this civil suit. (docs. 24 at 11; 25 at 5; 27 at 18.) Plaintiffs again assert

that even though Officer was indicted, “the risk that she may make incriminating statements may

be mitigated.” (doc. 27 at 18.) As with the first factor, courts have also consistently determined that

an officer’s indictment weighs in favor of stay. See Meyers v. Pamerleau, No. 5:15-CV-524-DAE,

2016 WL 393552, at *6 (W.D. Tex. Feb. 1, 2016); Walker, 2015 WL 5873392, at *7; Frierson, 2003

WL 21355969, at *3; Librado, 2002 WL 31495988, at *2. Because Officer has been indicted, this

factor weighs in favor of stay of the claims against her. Id.

C.      Private Interests of Plaintiffs Weighed Against the Prejudice Caused by Delay

        The plaintiff’s interests “in proceeding expeditiously [must also be weighed] against the

prejudice that will be caused by the delay that will result from the stay.” Walker, 2015 WL

5873392, at *7; Librado, 2002 WL 31495988, at *2. “Generally a ‘civil plaintiff has an interest in

the prompt resolution of his claims.’” SEC v. Mutuals.com, Inc., No. Civ.A. 3:03-CV-2912-D 2004


                                                     5
WL 1629929, at *3 (N.D. Tex. July 20, 2004) (quoting SEC v. Mersky, No. Civ. A. 93-5200, 1994

WL 22305, at *3 (E.D. Pa. Jan. 25, 1994)). “Normally, in evaluating the plaintiff’s burden resulting

from the stay, [however,] courts may insist that the plaintiff establish more prejudice than simply

a delay in his right to expeditiously pursue his claim.” Alcala v. Tex. Webb Cnty., 625 F. Supp. 2d

391, 397 (S.D. Tex. 2009) (internal quotation marks omitted). Moreover, “courts have found that

plaintiffs will not be unduly prejudiced by a stay where the criminal trial is expected to occur within

the year. Meyers v. Pamerleau, No. 5:15-CV-524-DAE, 2016 WL 393552, at *6 (W.D. Tex. Feb.

1, 2016) (citing In re Enron Corp. Sec., Derivative & “Erisa” Litig., No. H-01-3624, 2003 WL

25508889, at *9 (S.D. Tex. 2003)).

        Plaintiffs argue that this factor weighs against granting a stay because their inability to seek

discovery from Officer will prevent them from acquiring information while it is still available and

“fresh,” and “could also significantly delay and prejudice their ability to obtain relief” because

evidence and witnesses may become unavailable. (doc. 27 at 19-20.) They also appear to argue that

the prejudice to them outweighs any prejudice to Officer “because by failing to deny (or even

respond to) any of the allegations in [their] complaint,” she has admitted the allegations against her.

(Id. at 7-9.)

        While Plaintiffs appear to assert that prejudice to them will be greater than prejudice to

Officer, any prejudice to them that would result from granting this motion to stay “presents, at worst,

a modest increase in the length of litigation.” United States v. $229,590 in U.S. Currency Seized

from a Safe in the Home of Dallas Cnty. Commissioner John Wiley Price, No. 3:12-CV-0893-D,

2013 WL 625742, at *4 (N.D. Tex. Feb. 20, 2013); cf. In re Enron, 2006 WL 3316876, at *2–3

(finding that a stay entered until all criminal proceedings were completed postponed the defendants’


                                                   6
obligations to answer complaints). Plaintiffs do face prejudice from not having obtained discovery,

but Officer would suffer greater “prejudice were discovery allowed from [her], making factor four

weigh more strongly in favor of a stay.” Arevalo, 2017 WL 1153230, at *14 (citing Walker, 2015

WL 5873392, at *4). “It is commonly understood that a prosecutor might (if not will) obtain

information from parallel civil litigation that is not discoverable in a criminal case.” Id. This

concern is often relied upon “to stay civil discovery and proceedings until parallel criminal

proceedings are resolved,” and any prejudice to Plaintiffs “is offset by additional prejudice to Officer

. . . .” Id. Additionally, Officer’s trial is expected to occur within the year, and while Plaintiffs

express concern that the evidence and witnesses “in their case may be affected by a stay, they have

not alleged that any witnesses to the incident will be unable to testify if a stay is granted, nor that

any particular evidence will degrade or become unreliable if a stay is granted.” Meyers, 2016 WL

393552, at *6. Because “Plaintiffs are not likely to face any significant prejudice if a stay is

granted,” this factor also weighs in favor of stay. Id.; see Arevalo, 2017 WL 1153230, at *14.

D.      Interests of the Defendants

        The fourth factor to be considered is the private interests of the defendants in securing the

stay and the burden that would result if the stay is denied. Walker, 2015 WL 5873392, at *8;

Librado, 2002 WL 31495988, at *3. “‘[A]bsent a stay, [Officer] faces a conflict between asserting

[her] Fifth Amendment rights and fulfilling [her] legal obligations as a witness in this civil action.’”

Walker, 2015 WL 5873392, at *7 (quoting Librado, 2002 WL 31495988, at *3). While Plaintiffs

assert that there are “less drastic remedies” to protect Officer’s conflict, courts recognize that “‘[t]his

conflict may be largely, if not completely, eliminated by granting a stay.’” Id. “Additionally, Officer

. . . has an interest in staying the civil trial to avoid exposing her criminal defense strategy to the


                                                    7
prosecution.” Id. (citing Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 97 n.11 (2d Cir.

2012)); Alcala, 625 F. Supp. 2d at 397 (holding that “a stay may be justified in order to prevent . . .

exposing the defense’s theory to the prosecution in advance of trial, or otherwise prejudicing the

criminal case”). Accordingly, Officer’s private interest weighs in favor of stay. See Walker, 2015

WL 5873392, at *7; see also Meyers, 2016 WL 393552, at *7.

E.     Interests of the Court

       The interests of the Court is also considered when determining whether to grant a motion to

stay. See Walker, 2015 WL 5873392, at *9; Librado, 2002 WL 31495988, at *3. On the one hand,

“courts have a strong interest in moving matters expeditiously through the judicial system.” SEC

v. Kiselak Capital Grp., LLC, No. 4:09-CV-256-A, 2011 WL 4398443, at *4 (N.D. Tex. Sept. 20,

2011). On the other hand, granting a stay “serves the interests of the courts, because conducting the

criminal proceedings first advances judicial economy.” SEC v. Offill, No. 3:07-CV-1643-D, 2008

WL 958072, at *3 (N.D. Tex. Apr. 9, 2008) 2008 WL 958072, at *3 (citing Pollack, Parallel Civil

& Criminal Proceedings, 129 F.R.D. 201, 204 (1990)). “Resolution of the criminal case may

increase prospects for settlement of the civil case. Due to differences in the standards of proof

between civil and criminal prosecutions, the possibility always exists for a collateral estoppel or res

judicata effect on some or all of the overlapping issues.” Parallel Proceedings, 129 F.R.D. at 204.

Additionally, “granting a stay will not unduly interfere with the [C]ourt’s management of its

docket.” Walker, 2015 WL 5873392, at *9 (quoting Heller Healthcare, 2002 WL 1558337, at *3).

Accordingly, the Court’s interests do not weigh against a stay. See Frierson, 2003 WL 21355969,

at *4; Librado, 2002 WL 31495988, at *3.




                                                  8
F.       Public Interest

         Finally, the public interest must also be considered in determining whether to grant a motion

to stay. See Walker, 2015 WL 5873392, at *9; Librado, 2002 WL 31495988, at *3. “‘The public

has an interest in the just and constitutional resolution of disputes with minimal delay.’” Walker,

2015 WL 5873392, at 9 (quoting Kiselak Capital Grp., 2011 WL 4398443, at *4); see also Alcala,

625 F. Supp. 2d at 407. “Typically, this factor only weighs against the grant of a stay where a civil

case is pending and no criminal investigation has begun.” Meyers, 2016 WL 393552, at *7 (citing

cases). As noted, Officer has been indicted and a trial date has been set. “While the public certainly

has an interest in the prompt resolution of the instant civil case, it also has an interest in protecting

the constitutional rights of criminal defendants.” Id. Denying a stay here risks violating Officer’s

constitutional rights in the criminal proceeding against her, “and staying the instant civil case will

not significantly delay its resolution . . . .” Id. Accordingly, this factor also weighs in favor of stay.

Id.; see Frierson, 2003 WL 21355969, at *4; Librado, 2002 WL 31495988, at *3.

         In conclusion, because each of the factors weighs in favor of a stay, this action will be stayed

only against Officer pending resolution of her criminal proceedings.”3 See Walker, 2015 WL

5873392, at *9; Frierson, 2003 WL 21355969, at *4.

                                                III. CONCLUSION

         The motion to stay is GRANTED, and this civil action is STAYED only against Officer

until she is either convicted and sentenced or acquitted, or the charges are dropped in the state



         3
            In their response, Plaintiffs also assert that Officer’s motion to stay should be denied to the extent she seeks
to stay the civil proceedings against the City. (See doc. 27 at 15 n.8.) Officer’s reply does not specifically address this
assertion. (See doc. 28.) Because Officer’s motion does not specifically mention the City, or brief the propriety of a stay
of this action against the City, it is not construed as also seeking to stay this action against the City. Notably, a
recommendation that Plaintiffs’ claims against the City be dismissed is currently pending. (See docs. 7; 33.)

                                                             9
criminal proceeding. If she is sentenced, the stay terminates upon sentencing. If she is acquitted,

the stay terminates upon the return of a not guilty verdict. If the charges are dropped, the stay

terminates upon dismissal of the charges.

       SO ORDERED on this 22nd day of September, 2019.



                                                     ___________________________________
                                                     IRMA CARRILLO RAMIREZ
                                                     UNITED STATES MAGISTRATE JUDGE




                                                10
